Citation Nr: 0806752	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-12 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right leg disorder, 
to include right knee arthritis, status post Achilles 
rupture, and status post hip fracture.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to November 
1951. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.

Hearings on this matter were held before a Decision Review 
Officer in March 2005, and before the undersigned Veterans 
Law Judge sitting at the RO on October 22, 2007.  Copies of 
the hearing transcripts have been associated with the file.


FINDING OF FACT

The veteran's right leg disorder first manifested years after 
his service and is not related to service.


CONCLUSION OF LAW

A right leg disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103-5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated July 2004, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  Additionally, in 
March 2006, the veteran was notified of the way initial 
disability ratings and effective dates are established.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Service Connection

In general, service connection will be granted for 
disabilities resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A.          
§§ 1110, 1131; 38 C.F.R. § 3.303.  There must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R.              § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Arthritis may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran has attributed a right leg disorder to an in-
service fall.  A service medical record dated July 1951 
mentioned treatment of the veteran's right leg with heat and 
a rubbing compound.  The reason for the veteran's leg 
treatment was not given.  

The veteran was discharged in November 1951 after a 
"schizophrenic reaction."  His separation examination was 
negative for a leg injury.  

The veteran has stated that he was treated at a VA Medical 
Center (VAMC) in New York City in either 1951 or 1952 for his 
leg injury.  The evidence of record reflects that the veteran 
applied for service-connected disability benefits at the New 
York Regional Office in New York City, New York, in November 
1951, claiming that his service had aggravated a pre-existing 
headache and nervous condition.  A rating decision dated 
April 1952 was marked "For [Hospital] or Treatment Purposes 
Only" and established the veteran's entitlement to treatment 
at a VA medical facility for schizophrenic reaction and 
headaches.  The veteran has submitted a document, also dated 
April 1952, indicating that he had been authorized for VA 
treatment.  A formal claim for service connection for 
headaches and a nervous condition was filed in April 1953, 
and the claim was denied by rating decision dated later that 
month.  No mention of a leg disability was made throughout 
the course of the veteran's claim.  

The veteran has also contended that he was treated at VAMC 
Newark from 1952 to 1960 for his leg disorder.  Records 
received from VAMC Newark show that the veteran applied for 
dental benefits in 1954 and for a loan guaranty in 1966.  
There is no evidence of treatment for a leg injury.

In September 1991, a private physician, Dr. J.S., wrote that 
he had treated the veteran for the past 4 1/2 years for 
seronegative rheumatoid arthritis, said to affect multiple 
joints.  There is no indication as to whether joints in the 
veteran's right leg were affected.  

From June 1995 to October 1995, the veteran was treated for a 
right Achilles rupture and subsequent surgical repair 
following a fall at his home.  The veteran did not discuss a 
pre-existing leg disorder during the course of his treatment 
for this injury.  

Records received from Maria Parham Hospital, Henderson, North 
Carolina, dated from September 2001 to August 2004 document a 
diagnosis of osteoarthritis of both knees and the veteran's 
subsequent treatment.  No opinion as to the etiology of the 
veteran's osteoarthritis was given, and it does not appear 
that the veteran gave a history of an in-service leg injury 
during his treatment.  

The records submitted by the veteran's primary care 
physician, Dr. K.D.T., are also negative for treatment of the 
right leg.  

The veteran received a VA examination in August 2005.  The 
claims folder was reviewed.  The veteran was observed to walk 
with a walker and cane.  He had recently undergone surgery to 
repair a fractured hip.  He had a "mildly" antalgic gait, 
limping on the lower right extremity.  X-rays revealed a 
recently fractured hip and degenerative changes in the right 
knee.  The diagnoses were status post Achilles rupture, 
status post hip fracture and degenerative joint disease of 
the right knee.  In the examiner's opinion, those disorders 
were not related to service.  

In an August 2006 addendum to the examination report, the 
July 1951 service medical record documenting the veteran's 
leg treatment was discussed.  It was noted that the veteran 
was treated with heat and a rubbing compound, and that there 
was no diagnosis or indication of the nature of the veteran's 
leg disorder.  According to the reviewing physician, without 
evidence documenting the reasons for the veteran's treatment, 
the evidence of record would remain insufficient to relate 
the veteran's current leg disorder to his service without 
resorting to speculation.  

On review, the Board finds that a preponderance of the 
evidence is against a finding that the veteran's right leg 
disorder is related to his service.  While there is evidence 
of in-service leg treatment, the reasons for the treatment is 
unclear.  Further, the veteran's separation examination is 
negative for complaints pertinent to the veteran's leg, 
indicating that any injury or disorder precipitating a need 
for treatment was most likely resolved at that point.   

The evidence shows that the veteran sought service connection 
for headaches and a nervous condition during the first post-
service year.  No mention of a leg injury was made throughout 
the course of that claim.  

The veteran has submitted a letter from the New York RO, 
dated April 1952, authorizing him to report for VA treatment.  
The nature of the authorized treatment is not given, and the 
veteran has argued that this letter is evidence that he was 
treated at VA for a leg injury.  However, the document 
referenced by the veteran immediately follows an April 1952 
rating decision authorizing the veteran to seek VA treatment 
for headaches and a nervous condition in connection with his 
claim for service connection.  There is no reference to a leg 
injury, and the April 1952 decision limited available 
treatment to that necessary for headaches and a nervous 
condition.  It can be reasonably inferred, therefore, that 
the April 1952 letter that the veteran has argued is evidence 
of treatment for a leg injury is in fact his authorization to 
report for treatment for headaches and a nervous condition.  
The Board thus finds that the April 1952 document submitted 
by the veteran is of lesser probative value in deciding the 
claim.    

Although the veteran has been treated since approximately 
1995 for various right leg disorders, no medical professional 
has related those disorders to service.  A VA examiner, after 
reviewing the claims folder and conducting a physical 
examination of the veteran, concluded that the veteran's 
right leg disorders were not related to service.  In the 
absence of medical evidence relating the veteran's right leg 
disorders to his service, service connection on a direct 
basis is not warranted.

With regard to presumptive service connection, there were no 
manifestations of arthritis or degenerative changes within 
one year after service.  Records from the first post-service 
year are negative for manifestations of arthritis in any 
joint in the right leg.  The first indication of degenerative 
changes was in 2001, when osteoarthritis of the knees was 
diagnosed.  As there is no evidence of degenerative joint 
disease of the veteran's right leg within the first year 
following his discharge, the statutory presumption contained 
in 38 C.F.R. §§ 3.307 and 3.309 is not for application.

The Board acknowledges the veteran's belief that his right 
leg disorder is causally related to active service.  However, 
he has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App.  183, 186 (1997); 
Espiritu v. Derwinski, 2  Vet. App. 492, 494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's right leg disorder is causally 
related to active service.  Thus, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a right leg disorder is 
denied.  




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


